Citation Nr: 1505714	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  09-05 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2012, the Board remanded the appeal for additional development, and it now returns to the Board for appellate review.  

In her December 2008 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  In November 2010, she withdrew that request.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers her request for a hearing to remain withdrawn.  See 38 C.F.R. 
§§ 20.702(d), (e); 20.704(d), (e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that her acquired psychiatric disorder began during military service, as noted in a May 2010 VA psychiatry intake note.  Her clinical examination at enlistment was normal.  Service treatment records show that at her January 1980 separation examination, she complained of frequent trouble sleeping, depression, and excessive worry.  These concerns were marked as "existed prior to service" (EPTS), presumably by the physician.  The clinical examination done at that time is not of record.  In light of these facts, the Board determines that a remand is necessary so that the Veteran may be afforded a VA examination to assess the nature and etiology of her acquired psychiatric disorder. 

In addition, the September 2012 remand cited the dates of VA treatment notes that had been associated with the claims file, indicating that they seemed potentially incomplete, and instructed that all VA treatment notes for the Veteran should be added to the claims file.  However, the only treatment notes added to the claims file are dated from February 2010 to January 2013.  The Board is not clear if there are still records missing or if these records represent all of the VA treatment notes available for the Veteran.  Therefore, once again the Board requests that all VA treatment notes for the Veteran be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1.   Associate with the claims file all VA treatment notes for the Veteran.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of her acquired psychiatric disorder.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  Upon review of the record and examination of the Veteran, the examiner should respond to the following: 

Identify each mental health diagnosis that is appropriate to the Veteran's symptoms, and provide a rationale for any discrepancies between the diagnosis upon examination and any diagnosis noted in the claims file. 

Does the evidence clearly and unmistakably establish that the Veteran's acquired psychiatric disability preexisted service? If so, was it clearly and unmistakably not aggravated by service? 

The examiner is instructed that to find that the disability in question clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service, the evidence must be obvious, manifest, and undebatable in establishing that it preexisted service and that it was not aggravated by service.  See Cotant v. Principi, 17 Vet. App. 116 (2003). 

Aggravation exists when there is an increase in disability during such service that is not due to the natural progress of the disease.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as opposed to symptoms, is worsened. Aggravation may not be conceded where the underlying disability underwent no increase in severity during service. 

If the examiner finds that the evidence does not clearly and unmistakably establish that the Veteran's acquired psychiatric disability preexisted service or finds that the Veteran's acquired psychiatric disability was not clearly and unmistakably not aggravated by service, he or she should also provide an opinion as to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's acquired psychiatric disability began in service, was caused by service, or is otherwise related to service? Onset of the disability may occur during service even if the Veteran would have developed the disability had she not served in the military. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 
A complete rationale for any opinion advanced must be provided.

3. Notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim. See 38 C.F.R. §§ 3.158, 3.655 (2014).
 
4. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




